PER CURIAM.
This cause is here on motion to dismiss the charges against the respondent pending before the Board of Governors of The Florida Bar upon the ground, intei alia,, of inordinate delay.
We gather from the voluminous file and the several arguments touching various facets of the matter that the Bar contemplates charging respondent with certain irregularities extending over the years back to 1956. No complaint has been filed.
Recognizing full well the difficulties, which confront the Bar in the timely disposition of disciplinary matters we, nevertheless, feel obliged to hold the delay in this, cause is unwarranted.
Although the respondent has, in-this respect, not been without fault, the Bar, admittedly, has procrastinated. We think it necessary, from both public and professional standpoints, that such cases be promptly dispatched and, further, that the responsibility for diligence must rest with the Bar.
In view of the Bar’s request that it be permitted to proceed in this cause we reserve, for the present, our ruling upon the motion to dismiss. In the meanwhile the Bar, if it be so advised, may, within fifteen. (IS) days, file its complaint and, within ninety (90) days, submit its judgment herein. Whereupon, in the light of the record, this Court will consider the merits of the cause and determine whether, by reason of the delay, the rights of the respondent have been prejudiced.
It is so ordered
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.